Citation Nr: 1207531	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for a right knee disability, currently assigned staged ratings of 10 percent prior to September 20, 2004 and a combined 20 percent from that date.

2.  Entitlement to a compensable rating for residuals of septal deviation repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to January 1987 and from December 1988 to January 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for residuals of right knee ligament repair, rated 10 percent, and for residuals of septal deviation repair, rated 0 percent, each effective January 5, 2000.  In October 2002 the Board undertook development under authority then in effect.  In October 2003, the case was remanded for completion of such development.  

An October 2007 rating decision increased the rating for the Veteran's right knee disability, assigning a separate 10 percent rating for arthritis of the knee, effective September 20, 2004.  The rating decision also granted service connection for chronic sinusitis (as secondary to service-connected residuals of septal deviation repair), rated 10 percent, effective October 20, 2004.  The Veteran has not expressed disagreement with that determination.

In April 2008 another (Acting) Veterans Law Judge denied service connection for a right shoulder disability and for left ear hearing loss, and remanded the remaining matters for further development.  In December 2008, the case was returned to the undersigned and the matters were remanded for completion of the development previously sought (in accordance with Stegall v. West, 11 Vet. App. 268 (1998)).  In March 2010 these matters were remanded once again for completion of the development previously sought.  In October 2010, the Board received additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  In December 2010 these matters were remanded for initial AOJ consideration of that evidence.

The  issue of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the  AOJ.  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Prior to April 12, 2010 the Veteran's service-connected right knee disability was manifested by arthritis with painful (but less than compensably limited) motion and slight, but not greater instability; from April 12, 2010 the disability is shown to continue to be manifested by arthritis with painful (but less than compensably limited) motion and by moderate (but not greater) instability. 

3.  It is reasonably shown that throughout the evaluation period the Veteran's residuals of septal deviation repair have been manifested by pathology approximating total obstruction of the right nasal passage.  


CONCLUSIONS OF LAW

1.  Staged ratings of 20 percent combined (based on a formulation of 10 percent for arthritis with painful motion and 10 percent for instability) prior to April 12, 2010 and 30 percent combined (based on a formulation of 10 percent for arthritis with painful motion and 20 percent for instability) are warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5257 (2011). 

2.  A 10 percent rating is warranted for the Veteran's residuals of septal deviation repair.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

This appeal is from initial ratings assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A November 2000 statement of the case (SOC), and October 2001, April 2002, December 2007, July 2008, January 2010, August 2010, and November 2011 supplemental SOCs (SSOCs) provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matters after the Veteran had opportunity to respond.  He has not alleged any prejudice from a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in July 2000, October 2004, and (pursuant to the Board's March 2010 remand), in April 2010.  The April 2010 report contains sufficient clinical findings, and discussion to be adequate for rating purposes, there has been substantial compliance with the March 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist the Veteran in the development of facts pertinent to his claims is met.


B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a  schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

As this is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including the degree of disability) shall be given to the claimant.  38 C.F.R. §§ 3.102, 4.3.


1. Right Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.
Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

An April 1999 Army Community Hospital outpatient report notes that the Veteran was seen for complaints of knee pain.  He complained of swelling and pain with overuse, and sometimes at rest.  On examination there was minimal effusion, and lateral joint line pain.  The assessment was right knee trauma/surgery ten years prior with persistent pain and effusion.  It was recommended that X-rays be taken to determine if there were degenerative changes.

On July 2000 VA examination, the Veteran reported that he originally injured his knee when he fell during training and landed on the right lower extremity.  He was uncertain of the extent of the injuries, but some 30 to 60 days afterwards he had an operative procedure done involving a lateral incision.  He had a second surgery in 1986 because the knee felt unstable.  At that time, staples were inserted to improve fixation of ligamentous tissues.  He reported that the knee hurt constantly.  Any physical activity would cause it to flare up and become even more painful.  He stated that the knee felt unstable.  On examination the knee had good alignment.  There was a well-healed lateral incision.  There was mild laxity of the lateral collateral ligament.  No definite instability of the anterior or posterior cruciate ligaments was shown.  The patella was stable; the knee was not swollen.  Range of motion was from 0 to 130 degrees.  The diagnosis was post operative right knee condition, which was still causing the Veteran some symptoms of instability.  The examiner noted that he could not demonstrate any instability on examination.  He stated that it was possible that he was missing some unusual type of instability.  He stated that he did not believe that it was just weak musculature because there was only minimal atrophy of the right quadriceps as compared to the left about 1-2 cm at most.  The Veteran was able to make a good active contraction with his quadriceps.  X-rays of the knees revealed surgical staples of the right lateral femoral epicondyle and proximal tibia laterally.  The knees were otherwise unremarkable.  

A May 200l progress note by private physician, Dr. M.B., reveals the Veteran had right knee pain, effusion and traumatic arthritis.  In a May 2001 letter Dr. M.B., noted that the Veteran had previous right knee surgery that had deteriorated.  She indicated that there was right knee effusion and inflammation.  She stated that in addition to his original injury, there were elements of traumatic arthritis, degenerative joint disease and cartilage damage, and recommended further orthopedic evaluation and care if he was going to be able to ambulate and exercise.

On November 2001 medical report from the Orthopedic and Sports Medicine Center of Garland where Dr. M.B. was the treating physician, the Veteran reported that he had two or three surgeries on his right knee.  The first surgery was a lateral reconstruction of his right knee.  Over a period of time he had learned to live with the disability, but he had difficulty with curbs and steps; it felt like his knee was going to give out.  It was noted that a 1999 MRI [magnetic resonance imaging] showed the absence of an anterior cruciate ligament status post lateral reconstruction of the knee with staples, a tear of the posterior horn of the medial meniscus with either a fluid collection behind that or a cyst and a loose body which was under the patella.  Degenerative joint disease was noted.  Examination of the right knee showed well healed scars.  There was no significant varus or valgus instability.  Lachman was 0-1+ with a negative pivot shift.  There was a positive bounce test and positive bounce test and positive McMurray and Apley grinding in external rotation.  Neurovascular examination was intact.   The impression was internal derangement of the knee, meniscal tear, loose body, and deficient ACL [anterior cruciate ligament].  The physician stated that, at the time, he was not positive if the Veteran's instability in the knee was coming from his anterior cruciate deficiency or from loose bodies and meniscal tear.

On October  2004 VA joints examination, the Veteran reported that his knee pain had gotten progressively worse, and that he had instability.  An MRI showed that some of the fixation screws had come loose, and that there was a loose foreign body under the patella.  There was also evidence of lateral reconstruction of the knee, absence of the anterior cruciate ligament, and a tear of the medial meniscus, degenerative changes, and some edema about the knee.  There was pain in the knee with some degree of weakness.  The Veteran wore a metal brace for weight-bearing.  He reported that his knee "gives away" about one time a month, which the examiner interjected represents a distinct increase in the frequency of his instability.  It was triggered by walking on uneven surfaces or going up and down stairs, and it was aggravated by standing forty-five minutes.  He limped on the right leg.  

On physical examination the right knee had a lateral scar measuring 23 centimeters in a vertical direction.  The range of motion was zero to 125 degrees.  There was medial, lateral, and inferior tenderness.  There was some degree of fluid about the knee.  There was slight crepitus with flexion.  There was minimal laxity with lateral compression and a slightly positive Lachman's sign.  The impression was degenerative joint disease of the right knee with status post lateral knee reconstruction in 1986 with continued knee pain and mild instability with progression and moderate disability.  The examiner commented that there was slight pain on motion and weakness of the knee.  There was minimal excessive fatigability and minimal laxity or instability of the right knee.

On April 12, 2010 VA examination, the Veteran reported that since the injury in service his knee hurt constantly, "gives out," and swells about every one or two months.  He used a brace, but not a crutch, cane or any other assistive device.  He was able to stand for 30 minutes and walk a quarter-of-a-mile, but those activities were extremely painful.  He stated that there was retained hardware in the knee from the open reduction following the injury.  He reported limitation of motion with repetitive use.  He stated that there were flare-ups of right knee pain requiring icing and elevation.  With flare-ups he had decreased limitation of knee motion, which required further icing, elevation and rest.  The knee affected ambulating long distances, but did not inhibit him from working as a sedentary financial planner.  He was not limited in his administrative activity since it was primarily sitting and talking to clients.  

On physical examination it was noted that the Veteran had an antalgic gait favoring his right knee.  He walked with a wide-based gait, but had a normal heel-strike and toe push-off.  He did not use an assistive device.  The right knee had a 12.0 by 0.5 cm scar on the right side.  It was soft, pliant, non- adherent to the underlying tissue and not joint limiting.  The right knee was valgus deformed and the genu valgum was assessed at 15 degrees.  With the knee fully extended at 0 degrees the Veteran was able to flex from 0 to 130 degrees with pain in both extension and flexion.  He had full weightbearing with some slight swelling of the right lateral patella area and some palpable tenderness in both the medial and lateral aspect of the patella.  There was moderate ligament laxity in both the medial and lateral ligaments.  The Lachman's test was abnormal assessed at 2+ and the anterior/posterior drawer signs were positive also assessed at 2+.  He had good muscle resistive strength assessed at 5/5 for the lower extremities and there was no quadriceps atrophy,  There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or coordination, on repetitive motion times three.  X-rays of the right knee revealed a staple in the lateral femoral condyle and two staples in the lateral tibial plateau.  There was slight narrowing of the medial joint space.  The diagnoses were right knee osteoarthrosis (DJD), symptoms worsened by obesity, and right knee lateral collateral ligament reconstruction with joint laxity and instability.

Throughout prior to April 12, 2010 the Veteran's right knee disability is shown to have been manifested by X-ray or MRI (cited in November 2001 as done in 1999, i.e., during service) confirmed arthritis with painful (but less than compensably limited) motion and slight, but not moderate, laxity.  While the Veteran's subjective report of more frequent giving way (which the examiner indicated would be an indication of increasing instability) was noted on October 2004 examination, the increased instability was not found on clinical evaluation.  Therefore a 20 percent (but no higher) combined rating is warranted for the right knee disability throughout prior to April 12, 2010, based on a formulation of 10 percent for slight instability under Code 5257 and 10 percent for arthritis with painful (but less than compensably limited) motion under Code 5003.
On April 12, 2010 VA examination, the examiner found moderate ligament laxity, suggesting moderate instability; motion remained painful, but less than compensably limited.  Accordingly, from the date of that examination the right knee warrants a 30 percent rating based on a formulation of 10 percent under Code 5003 and 20 percent under Code 5257.  A rating in excess of 30 percent is not warranted because compensable limitations of flexion or extension and/or more than moderate instability are not shown.

The Board also has considered whether the claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right knee disability and associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the disability, and consequently those criteria are not inadequate.  Therefore, referral for consideration of an extraschedular rating not necessary. 

Finally, as the record shows that the Veteran is currently employed as a financial planner (see April 2010 VA joints examination report), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

2. Residuals of Septal Deviation Repair

During service in 1985, the Veteran sustained a nose injury and underwent surgical repair of a resulting septal deviation.  On July 2000 VA examination, he complained of nasal obstruction, mostly on the right side and complained of chronic post-nasal drainage, congestion, and snoring.  He required antibiotics on occasion.  His nose was very swollen and edematous.  There was some posterior septal deflection to the right side.  The nasopharynx, mouth and oropharynx were clear.  The diagnosis was nasal deformity acquired while in service.  CT [computed tomography] of the sinus revealed the right ostiomeatal unit with almost complete opacification.  The impression was opacification of right OMU [ostiomeatal unit] with mucosal thickening within the right nasal mucosa, anterior ethmoid cells and right maxillary sinus.  

In a January 2001 statement the Veteran stated "I can't breathe through one side of my nose at all and the other side only slightly."  He stated that he used a nasal spray constantly to try to keep one of his nasal passages clear enough for him to breathe.

In a December 2001 private medical report, it was noted that the Veteran was having obstruction on the right side with chronic sinusitis.  Examination revealed the nasal septum to be deviated anteriorly.  The cartilaginous septum totally occluded the nasal airway on the right.  The right maxillary and ethmoid sinus were totally blocked.  The impression was deviated nasal septum with obstruction of the right nasal passage, pansinusitis. 

On October 2004 VA examination, the Veteran complained of nasal obstruction.  He reported that he had virtually no nasal airway on the right side, even with Flonase.  Examination of the nose revealed marked nasal septal deviation to the right side with 90 percent obstruction of the nasal airway on the right side.  On the left side the nasal airway was patent, with the exception of somewhat swollen, edematous middle and inferior turbinates.  There was no evidence of mucopus in the nose or nasopharynx.  The diagnosis was nasal septal deviation, with nasal septal deviation with 90 percent nasal obstruction on the right side and a patent nasal airway on the left side.  The examiner noted that the Veteran's employment, social, and daily activity functioning should not be adversely affected by the disability.  November 2004 CT of the paranasal sinuses revealed mucosal thickening of the right maxillary sinus with occlusion of the ostiomeatal unit.  Minimal mucosal thickening of the left maxillary and right ethmoid sinuses.  

On April 2010 VA examination the examiner noted that there was approximately 90 percent nasal obstruction present involving the right nasal cavity with very inadequate airflow on the right side.  On the left side, there was less than 50 percent (20 to 30 percent) nasal obstruction present , primarily caused by enlarged left inferior turbinate.  The diagnosis was deviation of nasal septum.  The examiner commented that the last time he examined the Veteran, he had persistent nasal obstruction primarily on the right side, and he continues to have those same symptoms.

A 10 percent [maximum] rating is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Code 6502.  

Throughout the appeal period the Veteran has complained of total/near total blockage of his right nasal passage.  Examiners have consistently found 90 percent obstruction on the right.  Such pathology approximates the criteria for a 10 percent [maximum] rating under Code 6502, and under 38 C.F.R. § 4.7, warrants the assignment of such rating.  Significantly, related secondary sinusitis is service connected, separately rated, and not at issue here.  The Board also finds that the record does not show manifestations of the disability that are not encompassed by the schedular criteria, so as to warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet App 111. 

Finally, it is once again noteworthy that the Veteran is employed.  See Rice v. Shinseki, 22 Vet. App. 447.  

ORDER

Staged increased ratings of 20 percent throughout prior to April 12, 2001, and 30 percent from that date are granted for the Veteran's service-connected right knee disability, subject to the regulations governing the payment of monetary awards. 

A 10 percent rating is granted for the Veteran's residuals of septal deviation repair, subject to the regulations governing the payment of monetary awards. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


